Citation Nr: 0527877	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a right inguinal hernia.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 and a March 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The veteran's case was 
remanded to the RO for additional development in March 2005.  
The case is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's postoperative right inguinal hernia is not 
readily reducible, but is remediable by surgery.  

2.  The veteran's bilateral hearing loss is manifested by no 
worse than level IV hearing in the right ear and level IV 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right inguinal hernia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.114 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from October 1958 to 
February 1962.  Service medical records (SMRs) were 
associated with the claims file.  The veteran was 
administered a whispered voice hearing examination at his 
entrance examination dated in October 1958.  He obtained a 
score of 15/15 on the test.  He was also administered a 
whispered voice and a spoken voice hearing examination at 
separation examinations dated in July 1961 and December 1961.  
He obtained a score of 15/15 on both tests.  The veteran was 
noted to have a right inguinal hernia in April 1960.  A 
hernioplasty was performed in May 1960.

Associated with the claims file are private treatment reports 
from The Methodist Hospital of Kentucky dated in February 
1986.  The veteran was diagnosed with a recurrent right 
inguinal hernia.  The veteran underwent surgery to repair the 
hernia.  

The veteran was afforded a VA examination in March 2003.  The 
veteran was diagnosed with a recurrent right direct inguinal 
hernia.  The hernia was noted to be approximately 3 
centimeters (cm) in diameter.  It was reducible but somewhat 
tender.  The hernia was noted to be remediable by surgery.  
The examiner opined that the recurrence of a hernia in the 
same place for a third time was as likely as the same 
condition which allowed the hernia to occur initially during 
his military service and was therefore related to the 
veteran's military service.  

The veteran was granted service connection for right inguinal 
hernia by way of a rating decision dated in April 2003 with 
an effective date of August 9, 2002.  He was assigned a 
noncompensable rating.  The veteran submitted his notice of 
disagreement (NOD) with the initial disability rating in June 
2003.  The veteran's disability rating was increased to 10 
percent by way of a rating decision dated in August 2003.  

Associated with the claims file are VA outpatient treatment 
reports dated in October 2003.  The VA reports are negative 
for any reference to a right inguinal hernia or hearing loss.

The veteran was afforded a VA audiological examination in 
March 2004.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 20 at 1000 
Hertz, 40 at 2000 Hertz, 75 at 3000 Hertz, and 100 at 4000 
Hertz with an average decibel loss of 59.  Puretone 
thresholds, in decibels, for the left ear of 25 at 1000 
Hertz, 40 at 2000 Hertz, 80 at 3000 Hertz, and 90 at 4000 
Hertz with an average decibel loss of 59.  Speech testing 
revealed speech recognition ability of 80 percent in the 
right ear and 80 percent in the left ear.  

The veteran was granted service connection for bilateral 
hearing loss by way of a rating decision dated in March 2004 
with an effective date of September 30, 2003.  He was 
assigned a 10 percent disability rating.  The veteran 
submitted his NOD with the initial disability rating in 
August 2004.  

The veteran submitted a statement from K. Gibson, D.O., dated 
in July 2004.  Dr. Gibson reported that the veteran was found 
to have a right inguinal hernia with pain to palpation upon 
examination in July 2004.  

The veteran also submitted a statement from G. Stephens, 
M.D., dated in May 2005.  Dr. Stephens reported that he 
examined the veteran in May 2005 for a complaint of right 
groin swelling and pain.  Physical examination revealed 
recurrence of his right inguinal hernia.  Dr. Stephens 
recommended surgical repair due to the increased risk of 
incarceration or strangulation of the hernia.

The veteran was afforded a VA examination in July 2005.  The 
veteran was found to have a right inguinal hernia.  The 
hernia measured 7 x 7 cm when the veteran lay down.  The 
hernia was noted to be reducible when lying but pressure 
caused discomfort.  When pressure of the examiner's hand was 
released, the hernia became prominent again.  Upon standing, 
the hernia was much more pronounced and measured 9.5 x 6.5 
cm.  The examiner reported that the hernia was large, but 
remediable by surgery.  The veteran was noted not to wear a 
truss.  The hernia was not readily reducible.  

The veteran's disability rating was increased to 30 percent 
by way of a rating decision dated in July 2005.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  The veteran's claim for a higher evaluation 
for his right inguinal hernia and hearing loss are original 
claims that were placed in appellate status by NODs 
expressing disagreement with initial rating awards.  As such, 
separate ratings can be assigned for separate periods of time 
based on the facts found--a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Right Inguinal Hernia

The veteran's right inguinal hernia is currently rated as 30 
percent disabling under Diagnostic Code 7338.  Under 
Diagnostic Code 7338, a noncompensable disability rating is 
assigned for a small, reducible inguinal hernia, or an 
inguinal hernia without true hernia protrusion, or an 
inguinal hernia that has not been operated on, but is 
remediable.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2005).  
A 10 percent disability rating is warranted where the 
evidence shows a post-operative recurrent inguinal hernia 
that is readily reducible and well supported by truss or 
belt.  Id.  A 30 percent rating is warranted for a small 
recurrent postoperative hernia or unoperated irremediable 
inguinal hernia, not well supported by a truss, or not 
readily reducible.  Id.  A large postoperative recurrent 
hernia, not well supported under ordinary conditions and not 
readily reducible, when considered inoperable warrants a 60 
percent rating.  Id.

The evidence of record fails to establish that the veteran's 
hernia is inoperable.  The evidence of record shows that the 
veteran underwent a right inguinal hernia repair during 
service in May 1960.  The veteran also underwent a hernia 
repair in February 1986.  The hernia recurred again, but has 
been reported to be operable by Dr. Stephens and by the VA 
examiners in March 2003 and July 2005.  Although the July 
2005 VA examiner reported that the veteran's hernia was large 
and not readily reducible, the examiner opined that it was 
remediable by surgery.  In order for the veteran to meet the 
criteria for a 60 percent evaluation under Diagnostic Code 
7338, the medical evidence of record must show a large 
postoperative recurrent hernia, not well supported under 
ordinary conditions and not readily reducible, and considered 
inoperable.  In this case, the veteran's hernia has been 
reported to be large and not readily reducible but the hernia 
was noted to be operable by the veteran's private physician 
Dr. Stephens and by both VA examiners.  Consequently, the 
Board concludes that a 60 percent disability rating for a 
right inguinal hernia is not warranted under Diagnostic Code 
7338.

Although the veteran appears to qualify for the 60 percent 
rating on account of previous surgeries, recurrence of the 
hernia, and lack of reduction, these are the sort of problems 
that also occur in claimants who receive the 30 percent 
rating.  His hernia is large, rather than small, but the 
Board finds that despite this one difference, his symptoms 
more closely approximate the criteria for a 30 percent 
rating.  Although the criteria for the 60 percent rating are 
written in the conjunctive, in the veteran's case the most 
significant feature of his disability is that the hernia is 
considered operable.  This single feature is distinguishing 
because the results of an operation may mean the reduction of 
symptoms to the point that no more than a 10 percent rating 
is warranted.  In short, the question of whether the hernia 
is operable is the salient characteristic of the 60 percent 
rating that distinguishes it from other ratings.  Without an 
inoperable hernia, the higher rating is not warranted.



B.  Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2005).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2005).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2005).  

A review of the March 2004 audiometric examination, and using 
the speech discrimination scores from the audiogram, 
correlates to level IV hearing in the right ear, and level IV 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Neither 
the veteran's right or left ear hearing loss qualifies as an 
exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  

The combination of level IV and level IV corresponds to a 10 
percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  
The ratings for disability compensation for hearing loss are 
determined by the mechanical application of the criteria in 
Table VI and Table VII.  See Lendenmann, supra.  In the 
veteran's case, that results in a 10 percent rating.  There 
is no objective evidence of record to indicate that the 
application of the rating criteria, as established, is 
inadequate to rate the veteran's hearing loss disability.  
Accordingly, the preponderance of the evidence is against the 
claim for a rating greater than 10 percent.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's right 
inguinal hernia or hearing loss.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).  

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2005).  The current evidence of record 
does not demonstrate that the hernia or hearing loss have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that each has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2005).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO wrote to the veteran in January 2003 and December 2003 
and informed him of the evidence needed to substantiate his 
claims.  The veteran was informed that he should obtain and 
provide copies of treatment records, unless he desired the 
RO's assistance in that endeavor.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board assisted the veteran in the development of 
evidence.  The veteran was afforded several VA examinations.  
Private treatment reports regarding his right inguinal hernia 
were submitted by the veteran.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
The veteran was afforded several VA examinations.  The 
results of the audiological examination were reviewed under 
the applicable regulations using a mechanical process of 
applying the objective findings from the VA examination to an 
objective measure of the level of disability.  See 
Lendenmann, supra.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2005).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for a right inguinal hernia is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


